Appeal by the People from an order of the County Court, Orange County (Berry, J.), dated November 17, 2006, which granted that branch of the defendant’s omnibus motion which was to suppress the results of a test performed on blood taken from him.
Ordered that the order is affirmed.
Contrary to the People’s contentions, the blood sample at issue was taken from the defendant in violation of Vehicle and Traffic Law § 1194 (2) (a) (1); (3), and the results of the test were therefore properly suppressed. Ritter, J.P., Covello, Angiolillo and McCarthy, JJ., concur.